           Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 1 of 29



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    JOANNE M. WILLIAMS AND JOANNE M.
    WILLIAMS as Trustee for the Estate of
    Frederick B. Williams, Sr.,
           Plaintiffs,                                             No. 3:18-cv-2007 (VAB)

          v.

    COUNTRYWIDE BANK ET. AL,
        Defendants.


                         RULING AND ORDER ON MOTION TO DISMISS

         Joanne M. Williams, also known as Joanne M. Wojtaszek 1 (“Plaintiff”), in her individual

capacity and as Trustee for the Estate of Frederick B. Williams, Sr., her late father, has sued

Countrywide Bank, FSB, doing business as Bank of America, N.A.; Countrywide Bank, N.A.,

doing business as Bank of America, N.A.; Countrywide Home Loans, Inc., doing business as

Bank of America Home Loans; BAC Home Loans Servicing, L.P., formerly known as

Countrywide Home Loans Servicing, LP; BAC Home Loans Servicing, L.P., doing business as

Bank of America Home Loans; Bank of America, N.A., also known as Countrywide Bank, N.A.;

and Bank of America Corporation (collectively, “Bank of America”); Nationstar Mortgage LLC;

and Caliber Home Loans, Inc., doing business as Caliber Home Loans and Caliber Home Loans

Servicing (collectively, with Bank of America, “Defendants”). Am. Compl., ECF No. 34-1 (Mar.

13, 2019).




1
 The Court will refer to the Plaintiff as Ms. Williams for clarity, including where allegations or public records list
her as Joanne Wojtaszek.

                                                           1
          Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 2 of 29



         Ms. Williams alleges violations of the Fair Debt Collection Practices Act, 15 U.S.C. §

1692 et seq., and state law claims relating to her late father’s mortgage and subsequent financial

transactions. Id.

         Defendants have filed three motions to dismiss. Mot. to Dismiss, ECF No. 44 (Sept. 5,

2019) (“Nationstar Mot.”); Mot. to Dismiss, ECF No. 45 (Sept. 5, 2019) (“BOA Mot.”); Mot. to

Dismiss, ECF No. 46 (Sept. 6, 2019) (“Caliber Mot.”).

         For the following reasons, the motions to dismiss are GRANTED.

I.       FACTUAL AND PROCEDURAL BACKGROUND

             A. Factual Allegations2

         Parties

         Ms. Williams is an individual and resident of the State of Connecticut and Trustee for the

Estate of Frederick B. Williams, Sr. (“the Estate”), her late father. Am. Compl. ¶¶ 1–2.

         Defendants, all allegedly corporations or national financial institutions that conduct

business in Connecticut, include a group of now merged financial institutions:

             •     Countrywide Bank, FSB, doing business as Bank of America, N.A., id. ¶ 3;
             •     Countrywide Bank, N.A., doing business as Bank of America, N.A., id. ¶ 4
                   (together with Countrywide Bank, FSB, “Countrywide”);
             •     Countrywide Home Loans, Inc., doing business as Bank of America Home Loans,
                   id. ¶ 5 (“Countrywide Home Loans”);
             •     BAC Home Loans Servicing, L.P., formerly known as Countrywide Home Loans
                   Servicing, LP, id. ¶ 6;



2
 All factual allegations are drawn from the Amended Complaint, Am. Compl., ECF No. 34 -1 (Mar. 14, 2019);
documents incorporated into the Amended Complaint by reference, and matters in the public record of which the
Court takes judicial notice. See Leonard F. v. Israel Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (“In
adjudicating a Rule 12(b)(6) motion, a district court must confine its consideration to facts stated on the face of the
complaint, in documents appended to the complaint or incorporated in the complaint by reference, and to matters of
which judicial notice may be taken.” (internal citation and quotation marks omitted)); see also In re Howard’s Exp.,
Inc., 151 F. App’x 46, 48 (2d Cir. 2005) (taking judicial notice of bankruptcy court docket and filings); Illarramendi
v. United States, No. 3:16-cv-1853 (SRU), 2020 WL 656698, at *6 n.4 (D. Conn. Feb. 11, 2020) (taking judicial
notice of public land records, as such matters “can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned” (quoting Fed. R. Evid. 201(b)) (internal quotation marks omitted)).

                                                          2
          Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 3 of 29



             •   BAC Home Loans Servicing, L.P., doing business as Bank of America Home
                 Loans, id. ¶ 7 (together with BAC Home Loans Servicing, L.P., “BAC Home
                 Loans”);
             •   Bank of America, N.A., also known as Countrywide Bank, N.A., id. ¶ 8; and
             •   Bank of America Corporation, id. ¶ 9, (together with Bank of America, N.A.,
                 “Bank of America”).

        These seven named defendant financial institutions (collectively, “Bank of America”)

merged with each other before the filing of this lawsuit. See Am. Compl. ¶ 13. Mem. in Supp. of

Mot. to Dismiss at 6, ECF No. 45-1 (Sept. 5, 2019) (“BOA Mem.”); Obj. to Mot. to Dismiss at 2,

ECF No. 55 (Sept. 29, 2019) (“Pl.’s Obj. to BOA”).

        In addition to the Bank of America Defendants, Ms. Williams has sued Nationstar

Mortgage LLC (“Nationstar”) and Caliber Home Loans, Inc., doing business as Caliber Home

Loans and Caliber Home Loans Servicing (“Caliber”). Am. Compl. ¶¶ 10–11.

        Relevant Events

        On May 16, 2003, Frederick B. Williams and Josephine Z. Williams, borrowers, granted

a mortgage to Mortgage Electronic Registration Systems, Inc. (“MERS”), as nominee for the

lender, Advanced Financial Services, Inc., to secure a loan in the amount of $139,500.00, for 42

Florence Lane, Plainville, Connecticut (“the Florence Lane House”). Open-End Mortgage Deed,

Town of Plainville Land Evidence Records, Vol. 411 at 206 (May 16, 2003)3 (“the 2003

Mortgage”).

        Around November 5, 2004, Mr. Williams, Plaintiff’s father, died in a house fire at the

Florence Lane House. Am. Compl. ¶ 2. Nearly all of Mr. Williams’s documents and records

were also allegedly lost in the fire. Id. ¶ 3.




3
 Except where otherwise indicated, all land records for the Florence Lane house can be found by entering “42
Florence Lane” at https://recordhub.cottsystems.com/PlainvilleCT/Search/Records.

                                                        3
         Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 4 of 29



        At the time of his death, Mr. Williams allegedly had a loan balance of about $137,400 on

the Florence Lane House which was allegedly secured by a non-assumable mortgage with

Countrywide. Id. ¶ 4.

        At some point following Mr. Williams’s death, allegedly without Ms. Williams’s

knowledge, AIG Colonial Penn allegedly sent a check to Countrywide paying off her father’s

mortgage. Id. ¶¶ 31, 35 (Count I4).

        On June 21, 2005, allegedly “as a result of a claim” and for the purpose of rebuilding the

Florence Lane House, insurance company AIG Colonial Penn allegedly issued another a check in

the amount of $130,797.59, made payable to the “Estate of Frederick B. Williams, Bill Kapura

Building Contract, Countrywide Home Loans c/o.” Id. ¶ 5.

        On August 9, 2005, the Estate conveyed the deed for the Florence Lane House to Ms.

Williams. Executor or Administrator Deed, Town of Plainville Land Evidence Records, Vol. 458

at 1306 (Aug. 9, 2005) (“the 2005 Conveyance”).

        Sometime in August 2005, while reconstruction of the Florence Lane House was

allegedly ongoing, Countrywide Home Loans allegedly “called Ms. Williams and told her ‘If

you don’t assume your father’s mortgage, reconstruction would STOP.’” Am. Compl. ¶¶ 8, 33

(Count I). At this time, however, Defendants were allegedly already in possession of the alleged

check from AIG paying off the remainder of Mr. Williams’s mortgage, and they allegedly knew

that the mortgage was non-assumable, but they allegedly failed to tell Ms. Williams that the

mortgage was paid off. Id. ¶¶ 9, 35 (Count I).

        Around August 23, 2005, Ms. Williams allegedly paid $100.00 as consideration to

assume her father’s mortgage in response to Countrywide Home Loans’s alleged call. Id. ¶ 9.


4
 The Amended Complaint repeats paragraph numbers beyond paragraph number 32. The Court refers to counts
where necessary for clarity.

                                                    4
            Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 5 of 29



           Around June 28, 2006, AIG allegedly issued another check in the amount of $66,783.00,

made payable to the order of the “Estate of Frederick B. Williams, Bill Kapura Building

Contractors c/o Joanne M. Wojtaszek, Exec 42 Florence Lane, Plainville, CT 06062-1054,” id. ¶

6, allegedly for the purpose of rebuilding the Florence Lane House. Id.

           On October 23, 2006, Joanne Williams, borrower, granted a mortgage to MERS, as

nominee for the lender, Webster Bank, to secure a loan in the amount of $225,000.00, for the

Florence Lane House. Open-End Mortgage Deed, Town of Plainville Land Evidence Records,

Vol. 480 at 597 (Oct. 23, 2006) (“the 2006 Mortgage”).

           In October 2006, Ms. Williams allegedly refinanced by taking out a loan (“Refinanced

Loan”) from Webster Bank in the amount of $237,000. Am. Compl. ¶ 10. It is not clear whether

this alleged Refinanced Loan and the 2006 Mortgage are one and the same.

           Ms. Williams allegedly used the Refinanced Loan to pay off the 2003 Mortgage, which

she allegedly had been paying since she assumed it in August 2005. Id. Countrywide 5 allegedly

sent Ms. Williams a confirmation letter stating: “PAID IN FULL.” Id. ¶ 11.

           On October 27, 2006, MERS released and discharged the 2003 Mortgage. Release of

Mortgage, Town of Plainville Land Evidence Records, Vol. 481 at 106 (Oct. 27, 2006).6

           On October 30, 2006, Ms. Williams was allegedly told that Webster Bank had sold or

transferred her Refinanced Loan to Countrywide. Am. Compl. ¶ 12.

           On February 25, 2008, Ms. Williams, borrower, granted a mortgage to MERS as nominee

for the lender, Countrywide, to secure a loan in the principal amount of $236,000, for the




5
    Plaintiff states that “Bank of America, N.A. aka Countrywide Bank, FSB confirmed receipt.” Am. Compl. ¶ 11.
6
 https://recordhub.cottsystems.com/PlainvilleCT/Search/Records (select “All” dropdown hyperlink; select “Book
Page”; enter “481” into Book field and “106” into Page field).

                                                         5
            Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 6 of 29



Florence Lane House. Open-End Mortgage Deed, Town of Plainville Land Evidence Records,

Vol. 499 at 255 (Oct. 23, 2006) (“the 2008 Mortgage”).

          On March 3, 2008, MERS released and discharged the 2006 Mortgage. Release of

Mortgage, Town of Plainville Land Evidence Records, Vol. 499 at 584 (Mar. 3, 2008).7

          In 2008, Bank of America allegedly purchased Countrywide. 8 Am. Compl. ¶ 13.

          Around August 24, 2009, BAC Home Loans allegedly initiated a foreclosure action

against Ms. Williams. Id. ¶ 14. In January 2010, the mortgage was allegedly modified, and the

foreclosure action was allegedly dismissed in June 2010. Id.

          On February 15, 2012, Nationstar allegedly acquired the mortgage from Bank of

America, which had by this time merged with BAC Home Loans. Am. Compl. ¶ 16.9

          On November 8, 2012, Bank of America assigned the 2008 Mortgage to Nationstar.

Corporation Assignment of Mortgage, Town of Plainville Land Evidence Records, Vol. 580 at

459 (Nov. 8, 2012); Am. Compl. ¶ 16. Along with the mortgage, Bank of America allegedly

transferred $152,000 in insurance proceeds to Nationstar which had been allegedly released to

Countrywide around the time Ms. Williams assumed the mortgage in 2005. Am. Compl. ¶ 22.

These funds allegedly were intended to pay off Mr. Williams’s original mortgage. Id. ¶ 18. Ms.

Williams was allegedly unaware of these insurance proceeds. Id.

          Around February 26, 2013, Nationstar initiated a foreclosure action against Ms. Williams

in Connecticut Superior Court for the Judicial District of New Britain, Connecticut. Id. ¶ 15;




7
 https://recordhub.cottsystems.com/PlainvilleCT/Search/Records (select “All” dropdown hyperlink; select “Book
Page”; enter “499” into Book field and “584” into Page field).
8
    Countrywide and Bank of America apparently merged on April 27, 2009. BOA Mem. at 6.
9
    BAC Home Loans and Bank of America apparently merged by July 1, 2011. BOA Mem. at 6.

                                                       6
           Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 7 of 29



Nationstar Mortgage LLC v. Williams, No. HHB-CV-136019587-S (Conn. Super. Ct.)

(“Nationstar Foreclosure Action Docket”).

         By July 2015, Ms. Williams allegedly believed 10 that her father had documents proving

he had insurance to pay off the mortgage which were lost in the fire at the Florence Lane House.

Id. ¶ 19. Yet, Nationstar and Bank of America “consistently told her that they had no records of

any payment of the mortgage of her father.” Id.

         In July 2015, presumably during a proceeding related to the Nationstar foreclosure,11

Nationstar allegedly “admitted in open court that it had possession” of the $152,000 in insurance

proceeds from the time Ms. Williams assumed her father’s mortgage in August 2005 intended to

pay off the mortgage, but it did not know how to release the funds, id. ¶ 18, allegedly stating that

“we can see the money but we just don’t know how to grab it,” id. ¶¶ 33 (Count II), 52 (Count

VIII). These funds allegedly still have neither been released to Ms. Williams nor escheated to the

State of Connecticut as unclaimed funds. Id. ¶¶ 21–23.

         During July 2015, a representative from Caliber, also allegedly in privity with Nationstar,

told Ms. Williams, “I can [see] the money on another system . . . but we can’t apply [it].” Id. ¶ 35

(Count II). On another occasion in July 2015, a Caliber representative allegedly told Ms.

Williams that “[t]here is a balance from the construction loan [for the Florence Lane House, but]

we don’t know how to refund it.” Id. ¶ 35 (Count II).




10
  Ms. Williams alleges that “[u]p until” July 2015 she “had continuously professed” this belief, Am. Compl., ¶ 19,
but the Amended Complaint does not allege when this belief began.
11
  Ms. Williams does not specify to what “open court” proceeding she refers, but the Court assumes, for the
purposes of these motions to dismiss, that she refers to a proceeding related to Nationstar’s foreclosure action.


                                                          7
          Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 8 of 29



        On July 13, 2015,12 allegedly “without [Ms. Williams] being able to prove the existence

of the pay-off checks issued by the insurance company on behalf of her father,” Nationstar

foreclosed on the Florence Lane House. Id. ¶ 30; see also Order for Judgement of Strict

Foreclosure, Nationstar Mortgage, No. HHB-CV-136019587-S (Conn. Super. Ct. July 12, 2013),

Docket Entry No. 107.01 (“Judgment of Strict Foreclosure”). The Connecticut Superior Court

originally set Law Day for October 13, 2015, id., but subsequently extended it, see Nationstar

Foreclosure Action Docket.

        On December 4, 2015, Ms. Williams filed a notice of bankruptcy in the Nationstar

Foreclosure Action. Notice of Bankruptcy, Nationstar Mortgage, No. HHB-CV-136019587-S

(Conn. Super. Ct. July 12, 2013), Docket Entry No. 150.00.

        On April 9, 2018, after the Connecticut Superior Court granted further extensions, Law

Day ultimately passed without Ms. Williams redeeming the Florence Lane House, and, as a

result, vested title in the house to Nationstar.13 See Order Granting Mot. to Open Judgment and

Setting New Law Day, Nationstar Mortgage, No. HHB-CV-136019587-S (Conn. Super. Ct.

Mar. 12, 2018), Docket Entry No. 167.01 (“Order Setting New Law Day”); Nationstar

Foreclosure Action Docket.

        By around May 8, 2018, Caliber, allegedly in privity with Nationstar, was servicing Ms.

Williams’s Refinanced Loan, which was then in foreclosure. Id. ¶¶ 25–26. By this time, Caliber

allegedly knew that, in addition to the $152,000 of insurance proceeds allegedly intended to pay



12
  Ms. Williams alleges that the foreclosure date was July 31, 2015, Am. Compl. ¶ 30, but state court records
indicate that strict foreclosure was entered on July 13, 2015.
13
  A trial court may, “in its discretion, upon a finding of cause shown, [ ] open and modify a judgment of strict
foreclosure upon the motion of the mortgagor at any time after judgment has been rendered, so long as the law days
have not passed. Once the law days have passed, the mortgagee holds absolute title to the property and the judgment
of strict foreclosure cannot be opened or modified.” U.S. Bank Nat’l Ass’n v. Works, 160 Conn. App. 49, 58 (2015)
(citing Conn. Gen. Stat. § 49-15(a)(1)).

                                                        8
         Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 9 of 29



off Mr. Williams’s original mortgage, Caliber possessed a balance of the construction funds that

should have been returned to Ms. Williams. Id. ¶ 26. Caliber allegedly never made an effort to

return the funds. Id.

       At some point, Ms. Williams’s husband contacted Caliber to inquire about the funds, but

was told that they had not transferred to Caliber with the note and the mortgage and that he

should contact Bank of America. Id. ¶ 28. Ms. Williams alleges that the balance of construction

funds is in an account with either Nationstar or Bank of America. Id. ¶ 27.

       In May 2018, an agent of AIG allegedly located copies of checks showing that funds to

pay off Mr. Williams’s mortgage had been sent to Ms. Williams “c/o Countrywide,” and sent the

copies of the checks to Ms. Williams. Id. ¶ 31. Countrywide allegedly concealed the existence of

these funds, “never attempted to obtain [Ms. Williams’s] signature . . . before negotiating the

check and never applied it toward the balance of [Mr. Williams’s] mortgage.” Id.

       Ms. Williams alleges that “[o]ne or all the Defendants are still holding the funds

belonging to [her] as the pay-off payment was never applied [to the mortgage] and the balance of

construction payment was never returned” to her. Id. ¶ 32.

           B. Procedural History

       On December 9, 2018, Ms. Williams sued Defendants, plus one additional defendant

(U.S. Bank Trust). Compl., ECF No. 1 (Dec. 9, 2018).

       Defendants filed various motions to dismiss the initial Complaint. See Mot. to Dismiss,

ECF No. 28 (Feb. 21, 2019); Mot. to Dismiss, ECF No. 29 (Feb. 25, 2019); Mot. to Dismiss,

ECF No. 30 (Feb. 25, 2019).

       On March 14, 2019, Ms. Williams moved to file an amended complaint, dropping her

allegations against U.S. Bank Trust. Mot. to Amend, ECF No. 34 (Mar. 14, 2019); Am. Compl.



                                                9
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 10 of 29



       On August 16, 2019, the Court granted Ms. Williams’s motion to amend her Complaint

over Defendants’ objections and denied Defendants’ pending motions to dismiss as moot. Order,

ECF No. 43 (Aug. 16, 2019), available at 2019 WL 3858659.

       On September 5, 2019, Nationstar moved to dismiss the Amended Complaint. Nationstar

Mot. In support of its motion, Nationstar filed a memorandum of law, Mem. in Supp. of Mot. to

Dismiss, ECF No. 44-1 (Sept. 5, 2019) (“Nationstar Mem.”); and eight exhibits, Exs., ECF Nos.

44-2–44-9. These exhibits included a transcript of a hearing in the Connecticut Superior Court,

Judicial District of New Britain, during the Nationstar Foreclosure Action. Ex. C, ECF No. 44-4

(Transcript, Nationstar Mortgage LLC v. Williams, No. HHB-CV-136019587-S (Conn. Super.

Ct. July 13, 2015)) (“Tr.”).

       On September 5, 2019, Bank of America moved to dismiss. BOA Mot. In support of their

motion, they filed a memorandum of law, Mem. in Supp. of Mot. to Dismiss, ECF No. 45-1

(Sept. 5, 2019) (“BOA Mem.”); and five exhibits, Exs., ECF Nos. 45-2–45-6.

       On September 6, 2019, Caliber moved to dismiss, filing a memorandum of law in

support. Caliber Mot.; Mem. in Supp. of Mot. to Dismiss, ECF No. 46-1 (Sept. 6, 2019)

(“Caliber Mem.”).

       On September 26, 2019, Ms. Williams filed an objection to the motions to dismiss filed

by Nationstar and Caliber. Obj. to Mots. to Dismiss, ECF No. 50 (Sept. 27, 2019) (“Pl.’s Obj. to

Nationstar & Caliber”).

       On September 29, 2019, Ms. Williams filed an objection to the motion to dismiss filed by

Bank of America. Pl.’s Obj. to BOA.

       On October 7, 2019, Caliber filed a reply to Ms. Williams’ objection in further support of

its motion to dismiss. Reply, ECF No. 56 (Oct. 7, 2019) (“Caliber Reply”).



                                               10
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 11 of 29



       On October 11, 2019, Bank of America filed a reply to Ms. Williams’s objection in

further support of their motion to dismiss. Reply, ECF No. 57 (Oct. 11, 2019) (“BOA Reply”).

       On July 9, 2020, the Court held a telephonic hearing on the pending motions to dismiss.

Minute Entry, ECF No. 61 (July 9, 2020).

II.    STANDARD OF REVIEW

       A. Rule 12(b)(1) Motions

       Federal courts are courts of limited jurisdiction. U.S. Const., Art. III. In order for a court

to exercise subject matter jurisdiction, either (1) the plaintiff must set forth a colorable claim

arising under the U.S. Constitution or a federal statute, thus invoking this Court’s federal

question jurisdiction under 28 U.S.C. § 1331; or (2) there must be complete diversity of

citizenship between the plaintiff and the defendant and the amount in controversy must exceed

$75,000 under 28 U.S.C. § 1332. See DaSilva v. Kinsho Int’l Corp., 229 F.3d 358, 363 (2d Cir.

2000) (identifying and discussing the two categories of subject matter jurisdiction). “If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3) (emphasis added). Thus, where jurisdiction is lacking, dismissal

is mandatory. Lydonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700–01 (2d Cir. 2000);

Manway Constr. Co. v. Hous. Auth. of Hartford, 711 F.2d 501, 503 (2d Cir. 1983).

       Under Federal Rule of Civil Procedure 12(b)(1), the facts alleged in the complaint are

viewed in the light most favorable to the plaintiff and all reasonable inferences must be drawn in

the plaintiff’s favor. Nat. Res. Def. Council v. Johnson, 461 F.3d 164, 171 (2d Cir. 2006) (“When

reviewing a district court’s Rule 12(b)(1) determination of its subject matter jurisdiction, we

review factual findings for clear error and legal conclusions de novo. . . . Moreover[,] the court




                                                 11
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 12 of 29



must take all facts alleged in the complaint as true and draw all reasonable inferences in favor of

plaintiff.” (internal quotations and citations omitted)).

        “On a Rule 12(b)(1) motion challenging the district court’s subject matter jurisdiction,

the court may resolve the disputed jurisdictional fact issues by referring to evidence outside of

the pleadings, such as affidavits.” Karlen ex rel. J.K. v. Westport Bd. of Educ., 638 F. Supp. 2d

293, 298 (D. Conn. 2009).

        B. Rule 12(b)(6) Motions

        A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Any claim that fails “to state a claim upon

which relief can be granted” will be dismissed. Fed. R. Civ. P. 12(b)(6). In reviewing a

complaint under Rule 12(b)(6), a court applies a “plausibility standard” guided by “two working

principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        First, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” (internal citations omitted)). Second, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at

679. Thus, the complaint must contain “factual amplification . . . to render a claim plausible.”

Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Turkmen v. Ashcroft,

589 F.3d 542, 546 (2d Cir. 2009)).




                                                  12
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 13 of 29



       When reviewing a complaint under Federal Rule of Civil Procedure 12(b)(6), the court

takes all factual allegations in the complaint as true. Iqbal, 556 U.S. at 678. The court also views

the allegations in the light most favorable to the plaintiff and draws all inferences in the

plaintiff’s favor. Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013); see also York

v. Ass’n of the Bar of the City of N.Y., 286 F.3d 122, 125 (2d Cir. 2002) (“On a motion to dismiss

for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”)).

       A court considering a motion to dismiss under Rule 12(b)(6) generally limits its review

“to the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference.” McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). A court may also consider

“matters of which judicial notice may be taken” and “documents either in plaintiffs’ possession

or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am. Film Techs.,

Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp.

2d 140, 144 (D. Conn. 2005).

III.   DISCUSSION

       Ms. Williams alleges numerous claims against Defendants in ten counts: (1) fraud as to

Bank of America; (2) fraud as to Nationstar and Caliber; (3) conversion as to all Defendants; (4)

replevin under Conn. Gen. Stat. § 52-575 et seq. as to all Defendants; (5) common law replevin

as to all Defendants; (6) unjust enrichment as to all Defendants; (7) violation of the Connecticut

Unfair Trade Practices Act (CUTPA) as to Bank of America; (8) violation of CUTPA as to

Nationstar and Caliber; (9) violation of the federal Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., as to all Defendants; and (10) violation of the Connecticut



                                                 13
          Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 14 of 29



Fair Debt Collection Practices Act (“CFDCPA”), Conn. Gen. Stat. § 36a-646 et seq., as to all

Defendants. Am. Compl.

         At oral argument, however, counsel for Ms. Williams agreed to dismiss her claims under

the FDCPA and the CFDCPA. Ms. Williams’s state claims for fraud, conversion, replevin, and

unjust enrichment, and her CUTPA claims, remain.14

         She seeks $20 million in damages, plus punitive damages; return of the alleged funds

intended to pay off the mortgage, with interest; return of the construction funds, with interest;

return of the amount Ms. Williams allegedly paid to pay off the mortgage when she took out the

Refinanced Loan, with interest; return of Ms. Williams’s funds from a bank account allegedly in

Defendants’ control; statutory and actual damages under 12 U.S.C. § 2605(f); and attorney’s fees

and costs. Am. Compl. at 18.

         Defendants have moved to dismiss all of Plaintiff’s claims. Bank of America has also

moved to dismiss for lack of subject matter jurisdiction and based on res judicata.

             A. Subject Matter Jurisdiction

         The Rooker-Feldman doctrine bars a party “from seeking what is in substance appellate

review of the state judgment in federal district court based on the party’s claim that the state

judgment violates his or her federal rights.” Rooker v. Fidelity Trust Co., 263 U.S. 413, 414–15

(1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983). The Rooker-Feldman


14
   Although Ms. Williams’s federal claim has been dismissed and the remaining state law claims could be dismissed
without prejudice to renewal in state court, under the circumstances of this particular case—with underlying issues
going back more than fifteen years and, as discussed further below, previous efforts to recycle the same basic claims
in other court proceedings – the Court will use its discretion to exercise supplemental jurisdiction over Ms.
Williams’s remaining state claims. See Parker v. Della Rocco, 252 F.3d 663, 666 (2d Cir. 2001) (“[T]he district
court may, at its discretion, exercise supplemental jurisdiction over state law claims even where it has dismissed all
claims over which it had original jurisdiction, [even though] it cannot exercise supplemental jurisdiction unless there
is first a proper basis for original federal jurisdiction.” (quoting Nowak v. Ironworkers Local 6 Pension Fund, 81
F.3d 1182, 1187 (2d Cir. 1996) (internal quotation marks omitted))); see also Mizuna, Ltd. v. Crossland Fed. Sav.
Bank, 90 F.3d 650, 657 (2d Cir. 1996) (upholding district court’s exercise of supplemental jurisdiction, in part, to
address a “fairly bald effort to avoid an unfavorable outcome”).

                                                         14
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 15 of 29



doctrine renders certain cases beyond the reach of the federal district courts. Feldman, 460 U.S.

at 486 (“Federal district courts do not have jurisdiction, however, over challenges to state court

decisions in particular cases arising out of judicial proceedings even if those challenges allege

that the state court’s action was unconstitutional.”). Four requirements must be met for the

doctrine to apply:

                (1) the federal court plaintiff must have lost in state court; (2) the
                plaintiff must complain of injuries caused by that state court
                judgment; (3) the plaintiff must invite the district court to review
                and reject the judgment; and (4) the state court judgment must have
                been rendered before the district court proceeding commenced.

Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005).

        The Rooker-Feldman doctrine applies to foreclosure actions in the Second Circuit. See,

e.g., U.S. Bank, Nat’l Ass’n as Tr. for Bear Sterns Asset Backed Sec. I Tr. 2006-AC1, Asset-

Backed Certificates, Series 2006-AC1 v. Profeta, No. 3:18-cv-1710 (CSH), 2019 WL 2185725,

at *6 (D. Conn. Mar. 26, 2019) (“[T]he Second Circuit has held that district courts lack

jurisdiction over completed foreclosure actions, as well as collateral attacks upon them, on

jurisdictional grounds based on the abstention doctrine set forth in [Rooker].” (citing Vossbrinck

v. Accredited Home Lenders, Inc., 773 F.3d 423, 427 (2d Cir. 2014)); see also Gonzalez v.

Deutsche Bank Nat’l Tr. Co., 632 F. App’x 32, 34 (2d Cir. 2016) (“[I]nsofar as plaintiffs here (1)

contend that Deutsche Bank (a) lacked standing to pursue their home’s foreclosure in state court,

. . . or (b) fraudulently obtained title to the home, . . . or (2) seek to recover for injuries caused by

the state judgment, their claims are barred because the validity of the foreclosure was already

fully adjudicated in the state-court proceeding.”) (summary order).




                                                   15
         Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 16 of 29



        The Court, however, “must engage in a case-by-case determination of the applicability of

the Rooker–Feldman doctrine, even in a case concerning a foreclosure.” Tanasi v. CitiMortgage,

Inc., 257 F. Supp. 3d 232, 250 (D. Conn. 2017) (internal citation and quotation marks omitted).

        Bank of America argues that the Court lacks subject matter jurisdiction because, under

the Rooker-Feldman doctrine, the Amended Complaint constitutes an improper collateral attack

on a Connecticut Superior Court judgment of strict foreclosure against the Florence Lane House

in 2013. BOA Mem. at 10, 12–13.

        Ms. Williams argues that Rooker-Feldman does not bar her claims because she “do[es]

not ask this [C]ourt to vacate the foreclosure judgment or return the property,” but rather only

requests money damages and attorney’s fees. Pl.’s Obj. to BOA at 5.

        Bank of America argues in reply that Ms. Williams’s “request that the Court order a

return of the ‘pay-off of the mortgage funds . . . return of the construction funds . . . return of

pay-off of the assume[d] mortgage’” shows that “the Amended Complaint is simply an attempt

by Plaintiff to circumvent the Judgment of Strict Foreclosure, which is precisely the situation

that the Rooker-Feldman doctrine is designed to prevent.” BOA Reply at 3 (quoting Am. Compl.

at 18). In their view, the “Court cannot grant Plaintiff the relief she seeks without concluding that

the State Superior Court erred in rendering the Judgment of Strict Foreclosure against

Plaintiff[.]” Id.

        The Court disagrees.

        Ms. Williams did lose a foreclosure action in state court which concluded before she

commenced this lawsuit. The first and fourth Hoblock requirements therefore are satisfied here.

The second and third requirements, however, arguably are not.




                                                  16
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 17 of 29



       Claims seeking damages for defendants’ alleged fraud or deceptive debt collection

practices do not require a federal court to sit in review of a state court judgment of foreclosure.

See Vossbrinck, 773 F.3d at 426–27 (plaintiff’s claims that defendants “had violated various state

and federal laws in issuing and servicing his loan” were not barred by Rooker-Feldman “because

they seek damages from [d]efendants for injuries [plaintiff] suffered from their alleged fraud, the

adjudication of which does not require the federal court to sit in review of the state court

judgment”); Worthy-Pugh v. Deutsche Bank Nat’l Tr. Co., 664 F. App’x 20, 21 (2d Cir. 2016)

(summary order) (“The Rooker-Feldman doctrine does not prevent a district court from

reviewing a claim for damages stemming from an allegedly fraudulent foreclosure judgment,

because the district court can determine damages liability without reviewing the propriety of the

state court judgment.”).

       Moreover, if a plaintiff “presents some independent claim,” even “one that denies a legal

conclusion that a state court has reached in a case to which he was a party[,] then there is

jurisdiction.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005). Thus,

when a plaintiff states claims that are “independent from the state court judgment of

foreclosure,” McCann v. Rushmore Loan Mgmt. Servs., LLC, No. 15-CV-6502, 2017 WL

1048076, at *4 (E.D.N.Y. Mar. 16, 2017), Rooker–Feldman does not deprive the court of

jurisdiction. This is true “even if the [claims] involve the identical subject matter and parties as

previous state-court suits.” Hoblock, 422 F.3d at 86; see also Tanasi, 257 F. Supp. 3d at 253

(holding that because plaintiffs “‘pointedly avoid’ arguing that their foreclosure was wrongly

decided or seeking injunctive relief against the foreclosure” but argue, “rather, that [defendant]

committed independent violations of [consumer protection statutes including CUTPA,] and all of




                                                 17
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 18 of 29



which grant [plaintiffs] independent rights as consumers and borrowers,” Rooker-Feldman did

not bar their claims).

       On its face, Ms. Williams’s Amended Complaint does not invite the Court to review or

vacate the judgment of any state foreclosure action. Rather, Ms. Williams alleges that

Defendants fraudulently pursued foreclosure actions against her and wrongfully withheld

insurance proceeds from her, and that Defendants violated CUTPA, a consumer protection

statute. Ms. Williams thus alleges that her injuries were a result of Defendants’ allegedly

unlawful actions, not a result of the state court judgment. She does not seek title to the Florence

Lane House or to overturn the foreclosure judgment, but rather the return of alleged insurance

proceeds and damages.

       Accordingly, because all four requirements under Hoblock arguably are not met here, the

Rooker-Feldman doctrine likely does not apply.

            B. Res Judicata

       Nevertheless, the doctrine of res judicata provides that “a party may not split causes of

action that could be brought and resolved together.” Vandever v. Emmanuel, 606 F. Supp. 2d

253, 254 (D. Conn. 2009) (internal citations omitted); see also Mazziotti v. Allstate Ins. Co., 240

Conn. 799, 812 (Conn. 1997) (“[A] final judgment, when rendered on the merits, is an absolute

bar to a subsequent action, between the same parties or those in privity with them.”). “Collateral

estoppel, or issue preclusion, is that aspect of res judicata which prohibits the relitigation of an

issue when that issue was actually litigated and necessarily determined in a prior action between

the same parties upon a different claim.” Byars v. Berg, 116 Conn. App. 843, 846 (2009)

(quoting In re Juvenile Appeal (83–DE), 190 Conn. 310, 316 (1983)) (internal quotation marks

omitted).



                                                 18
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 19 of 29



       State court judgments have res judicata effect in federal courts. Migra v. Warren City

Sch. Dist., 465 U.S. 75, 85 (1984). In evaluating the res judicata effects of a previous state court

judgment, federal courts apply that state’s rule of law as to res judicata. Id. at 81 (“It is now

settled that a federal court must give to a state-court judgment the same preclusive effect as

would be given that judgment under the law of the State in which the judgment was rendered.”);

see also AmBase Corp. v. City Investing Co. Liquidating Tr., 326 F.3d 63, 72 (2d Cir. 2003)

(“Where there is a final state court judgment, a federal court looks to that state’s rules of res

judicata to determine the preclusive effect of that judgment.”). Connecticut uses a “transactional

test as a guide to determin[e] whether an action involves the same claim as an earlier action so as

to trigger operation of the doctrine of res judicata.” Girolametti v. Michael Horton Assocs., Inc.,

173 Conn. App. 630, 650 (2017), aff’d, 332 Conn. 67 (2019).

       Bank of America argues that res judicata bars Ms. Williams’s claims. BOA Mem. at 13–

14. In their view, res judicata bars her claims because “Plaintiff is attempting to challenge the

Judgment of Strict Foreclosure by taking a second bite at the apple.” Id. at 14. According to

them, “allowing Plaintiff’s claims to go forward in this Court would require the parties to

relitigate the judicial determinations made by the State [S]uperior Court as reflected in the

Judgment of Strict Foreclosure[.]” Id.

       Ms. Williams argues that “[r]es judicata does not apply for the same reason the Rooker-

Feldman doctrine does not apply and also because [Ms. Williams is] alleging fraud which the

Defendants concealed” from her. Pl.’s Obj. to BOA at 5.

       Bank of America reiterates in its reply that “it is an inescapable conclusion that in

bringing this lawsuit, Plaintiff seeks to re-litigate the validity of Judgment of Strict Foreclosure

by alleging that ‘the mortgage’ should have been paid off” and that “any argument by Plaintiff



                                                  19
          Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 20 of 29



regarding a purported payoff would directly contravene the State Court’s prior adjudication[.]”

BOA Reply at 4.

         The Court agrees.

         Under Connecticut’s transactional test, res judicata bars a plaintiff’s claims where they

arise out of the same transaction, or series of connected transactions, out of which the prior

action arose. Fink v. Golenbock, 238 Conn. 183, 191 (1996). “What factual grouping constitutes

a ‘transaction,’ and what groupings constitute a ‘series,’ are to be determined pragmatically,

giving weight to such considerations as whether the facts are related in time, space, origin, or

motivation, whether they form a convenient trial unit, and whether their treatment as a unit

conforms to the parties’ expectations or business understanding or usage.” Id. at 191–92 (internal

citation and quotation marks omitted). “In applying the transactional test, we compare the

complaint in the second action with the pleadings and the judgment in the earlier action.” Id. at

192.15 Courts also consider issues raised in hearing transcripts in the earlier action. See, e.g.,

Spears v. Elder, 156 Conn. App. 778, 788 (2015) (considering oral argument transcripts in

determining whether res judicata applied); Allstate Ins. Co. v. Farmington Auto Park, LLC, No.

CV166033614S, 2018 WL 2292860, at *4 (Conn. Super. Ct. May 1, 2018) (concluding, based on

hearing transcripts from prior action, that plaintiff had previously raised the same claims).




15
  “[R]es judicata ‘should be applied as necessary to promote its underlying purposes. These purposes are generally
identified as being (1) to promote judicial economy by minimizing repetitive litigation; (2) to prevent inconsistent
judgments which undermine the integrity of the judicial system; and (3) to provide repose by preventing a person
from being harassed by vexatious litigation. . . . The judicial [doctrine] of res judicata . . . [is] based on the public
policy that a party should not be able to relitigate a matter which it already has had an opportunity to litigate. . . .
Stability in judgments grants to parties and others the certainty in the management of their affairs which results
when a controversy is finally laid to rest. . . . We review the doctrine of res judicata to emphasize that its purposes
must inform the decision to foreclose future litigation. The conservation of judicial resources is of paramount
importance as our trial dockets are deluged with new cases daily. We further emphasize that where a party has fully
and fairly litigated his claims, he may be barred from future actions on matters not raised in the prior proceeding.
But the scope of matters precluded necessarily depends on what has occurred in the former adjudication.’” Fink, 238
Conn. at 192–93 (internal citations omitted).

                                                          20
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 21 of 29



        “[W]here a party has fully and fairly litigated his claims, [the party] may be barred from

future actions on matters not raised in the prior proceeding. But the scope of matters precluded

necessarily depends on what has occurred in the former adjudication.” Bruno v. Geller, 136

Conn. App. 707, 723 (2012) (quoting State v. Ellis, 197 Conn. 436, 467 (1985)).

       On July 13, 2015, after a hearing, the Connecticut Superior Court for the Judicial District

of New Britain entered a Judgment of Strict Foreclosure against Ms. Williams on the 2008

Mortgage, finding Ms. Williams’s debt amount to be $308,110.76. Judgment of Strict

Foreclosure. During the hearing, Ms. Williams contested the debt amount, arguing, exactly as

she does here, that “the banking institutions . . . received $150,000 ten years ago that would have

paid off the original mortgage, . . . they could see the funds, however, it was never applied to the

mortgage.” Tr. at 3:5–7; 3:27–4:1. When counsel for Nationstar pointed out that “this matter was

discussed extensively in the ten scheduled mediations that we had,” that the “insurance issue

came about as the result of the 2004 fire” and associated with a former loan, and that “[t]his loan

[currently being foreclosed on] was issued in 2008,” Ms. Williams responded, “yes, it’s a

different mortgage,” but “it is all part of the same problem, Your Honor.” Id. at 4:25–5:22. She

argued then, as she argues here, that Nationstar “says they also could see these insurance

proceeds . . . but the issue has been no one can grab those proceeds to apply them to this current

mortgage.” Id. at 7:8–12.

       The Superior Court judge stated to counsel for Ms. Williams:

               What I don’t understand, sir, is if the amount of debt is in dispute,
               why at some point during this didn’t you file an appropriate motion
               objective to the foreclosure so that this issue could have been
               litigated by way of an evidentiary hearing or whatever way. . . . All
               I have today is an affidavit of debt and that’s unchallenged except
               by your statements here in court.




                                                21
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 22 of 29



Id. at 8:5–10; 10:2–4. The judge further stated that he was “going to give [Ms. Williams]

additional time to work through [a] short sale, if [she] can do it,” and granted her an extended

law date of October 12, 2015, “on [which] date, if you haven’t worked something out, title to the

property will pass from you to the bank[.]” The state court granted additional extensions of time,

and Law Day ultimately passed without Ms. Williams redeeming the Florence Lane House. See

Nationstar Foreclosure Action Docket; Order Setting New Law Day.

       Ms. Williams’s claims in the lawsuit here are identical to the issues she raised to contest

the amount she owed in the state foreclosure proceeding: that Defendants wrongfully withheld

insurance proceeds that would have paid off the 2003 Mortgage and prevented her from

incurring additional loans or mortgages. After noting that Ms. Williams should have raised these

arguments earlier in the foreclosure litigation and giving her ample time to execute a short sale to

prevent entry of final judgment, the state court made a final judgment as to the debt Ms.

Williams owed, rejecting her arguments contesting the amount of debt.

       As a result, all of Ms. Williams’s claims calling for the return of insurance proceeds are

barred by res judicata, as they have already been litigated or should have been litigated in the

state court foreclosure proceeding. See Bruno, 136 Conn. App. at 730 (quoting Ellis, 197 Conn.

at 463 (internal quotation marks and alterations omitted)) (“A judgment is final not only as to

every matter which was offered to sustain the claim, but also as to any other admissible matter

which might have been offered for that purpose”); Lighthouse Landings, Inc. v. Conn. Light &

Power Co., 300 Conn. 325, 352–53 (2011) (civil suit alleging misrepresentation and unfair trade

practices claims barred by res judicata because determination of these claims would involve

relitigating subject matter of earlier declaratory judgment action involving defendant's alleged

improper termination of lease); see also Byars, 116 Conn. App. at 848–49 (“Issue preclusion



                                                22
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 23 of 29



arises when an issue is actually litigated and determined by a valid and final judgment, and that

determination is essential to the judgment.” (quoting Gladysz v. Planning & Zoning Comm’n,

256 Conn. 249, 260 (2001)); see also id. at 848–49 (affirming trial court’s finding that plaintiff’s

action was barred by collateral estoppel, because the plaintiff’s “claims in both actions involve

essentially the same parties, the same witnesses, arise from the same events and allege violation

of the same sections of the General Statutes and the association’s bylaws,” the “conclusion that

the executive board of the association was legally constituted and that the association engaged in

lawfully binding business activities with the plaintiff was essential to the earlier judgment,” and

the “issue has been determined by a valid and final judgment”).

       Ms. Williams’s claims for fraud based on alleged concealment of insurance proceeds

(Counts I and II), for conversion based on alleged deprivation of insurance proceeds (Count III),

for replevin based on alleged wrongful taking of insurance proceeds (Counts IV and V), and

unjust enrichment for alleged wrongful retention of insurance proceeds (Count VI), therefore are

all barred by res judicata.

       Ms. Williams’s CUTPA claim (Count VIII) also is barred by res judicata in this case.

CUTPA is a consumer protection statute whose “purpose . . . is to protect consumers from unfair

trade practices.” Philip Morris, Inc. v. Blumenthal, 123 F.3d 103, 106 (2d Cir. 1997) (citing

Witham v. ITT Hartford, No. CV 960132891, 1997 WL 325443, at *1 (Conn. Super. Ct. June 4,

1997)). CUTPA therefore “provides a statutory cause of action for any person who has suffered

an ascertainable loss of money or property as a result of an unfair trade practice.” Bellemare v.

Wachovia Mortgage Corp., 94 Conn. App. 593, 606 n.6 (2006). A CUTPA claim is not barred

by res judicata where it challenges the defendant’s practices in general which may lead to

foreclosure, see, e.g., Tanasi, 257 F. Supp. 3d at 261 (plaintiffs’ claims that defendant misled



                                                23
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 24 of 29



consumers about its loss mitigation policies and “request[ed] duplicative, unnecessary, or

updates to documentation during the application process . . . [we]re not transactionally related to

the Foreclosure Action and therefore should not be dismissed under res judicata”), but is barred

by res judicata where it directly implicates the underlying nature of eventual foreclosure in that

action, or is “transactionally related,” see, e.g., id. (plaintiffs’ claim that the defendant violated

CUTPA by unfairly applying its existing loss mitigation policies in their case was barred by res

judicata because it “directly implicate[d] the eventual foreclosure judgment”).

        Ms. Williams’s CUTPA claim falls under the latter category. She alleges that Defendants

misrepresented the status of insurance proceed funds to her, Am. Compl. ¶¶ 50–57 (Count VIII),

which led to her loan being improperly in foreclosure, a claim directly implicating the state

court’s decision in her foreclosure action.

        Accordingly, Ms. Williams’s claims all will be dismissed as barred by res judicata.

            C. Failure to State a Claim

        Having found that Ms. Williams’s claims are barred by res judicata, the Court need not

address whether Ms. Williams might otherwise have stated a claim. All of her remaining claims,

however, are time-barred in any event.

        Although “[a] statute of limitations analysis is generally riddled with questions of fact

which the Defendants must establish in order to bar Plaintiffs’ claims[,]” “where the dates in a

complaint clearly show that an action is barred by a statute of limitations [ ] a defendant [may]

raise the affirmative defense in a pre-answer motion to dismiss.” Bartold v. Wells Fargo Bank,

N.A., No. 14-cv-00865 (VAB), 2015 WL 7458504, at *4 (D. Conn. Nov. 24, 2015) (internal

citation and quotation marks omitted); see also Sewell v. Bernardin, 795 F.3d 337, 339 (2d Cir.

2015) (“‘Dismissal under Fed. R. Civ. P. 12(b)(6) is appropriate when a defendant raises a



                                                  24
        Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 25 of 29



statutory bar,’ such as lack of timeliness, ‘as an affirmative defense and it is clear from the face

of the complaint, and matters of which the court may take judicial notice, that the plaintiff's

claims are barred as a matter of law.’” (quoting Staehr v. Hartford Fin. Servs. Grp., 547 F.3d

406, 425 (2d Cir. 2008))); Ghartey v. St. John’s Queens Hosp., 869 F.2d 160, 162 (2d Cir. 1989)

(“Where the dates in a complaint show that an action is barred by a statute of limitations, a

defendant may raise the affirmative defense in a pre-answer motion to dismiss. Such a motion is

properly treated as a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which

relief can be granted.”); Slainte Investments Ltd. P’ship v. Jeffrey, 142 F. Supp. 3d 239, 253–54

(D. Conn. 2015) (“In short, a motion to dismiss may be granted if a complaint’s allegations

affirmatively establish an action’s untimeliness, but it may not be granted simply because a

complaint failed to include allegations affirmatively establishing its timeliness.”).

       All of Ms. Williams’s state law claims have a three-year statute of limitations period,

except the unjust enrichment claim, which has a six-year statute of limitations period. See Conn.

Gen. Stat. § 42-110g(f) (“An action under [CUTPA] may not be brought more than three years

after the occurrence of a violation of this chapter.”); Conn. Gen. Stat. § 52-577 (“No action

founded upon a tort shall be brought but within three years from the date of the act or omission

complained of.”); Stuart & Sons, L.P. v. Curtis Publ. Co., 456 F. Supp. 2d 336, 344 (D. Conn.

2006) (statute of limitations period for conversion, governed by Conn. Gen. Stat. § 52-577,

begins to run either “on the date the property was wrongfully taken” or “when the demand [for

return] is refused,” depending on what type of conversion is alleged); Cyrankowski v. Desrocher,

No. HHD-CV-106015281-S, 2011 WL 3427219, at *3 (Conn. Super. Ct. July 7, 2011) (replevin

claims sound in tort and are therefore governed by Conn. Gen. Stat. § 52-577’s three-year

limitations period, which begins to run when plaintiff “first demand[s] . . . the return of his



                                                 25
         Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 26 of 29



[property]”); 16 Krondes v. Norwalk Savings Society, 53 Conn. App. 102, 113 (1999) (three-year

statute of limitations under Conn. Gen. Stat. § 52-577 applies to fraud and misrepresentation

claims); Corbett v. Petrillo, No. CV-XX-XXXXXXX-S, 2008 WL 726373, at *4 (Conn. Super. Ct.

Feb. 29, 2008) (unjust enrichment claims sound in contract and are therefore governed by Conn.

Gen. Stat. § 52-576(a), which provides that “[n]o action for an account, or on any simple or

implied contract, or on any contract in writing, shall be brought but within six years after the

right of action accrues”).

        For all of Ms. Williams’s claims with a three-year statute of limitations period, the statute

of limitations period has lapsed. The Amended Complaint concedes, and the July 13, 2015,

transcript from the Nationstar Foreclosure Action confirms, that the underlying factual

allegations regarding all of these claims were known by July 31, 2015, if not earlier. Am. Compl.

¶ 18 (alleging that Ms. Williams “became aware that [Nationstar] was holding $152,000.00 of

insurance proceed from the time of the Plaintiff’s assumption of her father’s mortgage because

[Nationstar] admitted in open court that it had possession of the funds but did not know how to

release [them]”); Tr. 3:5–7; 3:27–4:1 (Ms. Williams arguing that Defendant “banking institutions

. . . received $150,000 ten years ago that would have paid off the original mortgage. . . . they

could see the funds, however, it never was applied to the mortgage and this has been the

argument back and forth”). More than three years then passed before Ms. Williams filed this

lawsuit originally on December 9, 2018.

        Ms. Williams argues generally that if the relevant statutes of limitations apply, they

should be tolled in her case because she “did not discover the evidence to prove their claims until


16
  Ms. Williams has alleged both a “common law” and a statutory replevin claim. See Am. Compl. (Counts IV, V).
As Defendants note, however, there is no common law replevin in Connecticut. See Nationstar Mem. at 19 (quoting
Cornelio v. Stamford Hosp., 246 Conn. 45, 49 (1998) (“In Connecticut, replevin proceedings are governed by statute
rather than by the rules that apply to common-law actions of replevin.”)); Caliber Mem. at 14 n.18 (same).

                                                       26
          Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 27 of 29



May 2018 because of the concealment by the defendants.” Pl.’s Obj. to Nationstar & Caliber at

6. But the federal discovery rule, which permits tolling of certain statutes of limitations until the

plaintiff discovers the injury, does not apply to the three-year statute of limitations for torts under

Conn. Gen. Stat. § 52-577. See Essex Ins. Co. v. William Kramer & Assocs., LLC, 331 Conn.

493, 523 (2019) (“The Second Circuit may have had in mind the ‘storm warnings’ doctrine it has

adopted in the context of certain federal actions that accrue upon discovery of the injury; but no

such discovery rule is applicable to § 52-577.” (internal citation omitted)).

         The three-year statute of limitations period for fraud claims may be tolled under Conn.

Gen. Stat. § 52-595, if the defendant “fraudulently conceals from [plaintiff] the existence of the

cause of such action,” in which case “such cause of action shall be deemed to accrue against such

person so liable therefor at the time when the person entitled to sue thereon first discovers its

existence.” Conn. Gen. Stat. § 52-595. In order to plead fraudulent concealment, a plaintiff “must

allege with particularity the circumstances surrounding the alleged fraudulent concealment in

accordance with the heightened pleading requirements for fraud.” UCF I Tr. 1 v. Berkowitz,

Trager & Trager, LLC, No. 3:17-cv-1325 (VAB), 2019 WL 1430105, at *7 (D. Conn. Mar. 29,

2019) (quoting OBG Tech. Servs., Inc. v. Northrop Grumman Space & Mission Sys. Corp., 503

F. Supp. 2d 490, 504–05 (D. Conn. 2007)) (internal quotation marks and alterations omitted).17

         Even if the Court were to find that Ms. Williams’s fraud allegations were pleaded with

sufficient particularity to toll the statute of limitations period for fraud, however, it would not

save her claims. Ms. Williams argues that the statute of limitations period should be tolled until




17
  See also Connell v. Colwell, 214 Conn. 242, 250 (1990) (“‘To establish that the [defendant] had fraudulently
concealed the existence of [her] cause of action and so had tolled the statute of limitations, the [plaintiff] had the
burden of proving that the [defendant was] aware of the facts necessary to establish this cause of action . . . and that
[he] had intentionally concealed those facts from the [plaintiff].’” (quoting Bound Brook Assocs. v. City of Norwalk,
198 Conn. 660, 665 (1986))).

                                                          27
          Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 28 of 29



May 2018 because she did not possess evidence supporting her claims until then. Pl.’s Obj. to

Nationstar & Caliber at 6; Pl.’s Obj. to BOA at 7. But under Conn. Gen. Stat. § 52-595, the

statute of limitations period for fraud is only tolled until the plaintiff “first discovers its

existence,” not until the plaintiff possessed evidence of the alleged fraud. Indeed, the purpose of

the discovery phase of litigation is for parties to uncover evidence they may not have had at the

time the suit was initiated. Thus, even if Ms. Williams pleaded fraudulent concealment with

sufficient particularity, the statute of limitations period would only be tolled until, at the very

latest, July 2015, by which time she knew that the alleged fraud had occurred, more than three

years before she filed this lawsuit on December 9, 2018.

         The statute of limitations period for Ms. Williams’s unjust enrichment claim has lapsed

as well. Unjust enrichment claims must be brought “within six years after the right of action

accrues.” Conn. Gen. Stat. § 52-576(a); see Corbett, 2008 WL 726373, at *4 (stating that unjust

enrichment claims, which sound in contract, are governed by Conn. Gen. Stat. § 52-576(a)).

         Ms. Williams alleges that Defendants are “unjust[ly] . . . retain[ing] the money which

belongs” to her, referring to “payoff funds” that should have been “applied to payoff the

mortgage. . . . 13 years” before she initiated this lawsuit. Am. Compl. ¶¶ 42–43 (Count VI).18

Her claim thus accrued seven years before the six-year statute of limitations period began to run.

See Levy v. World Wrestling Entm’t, Inc., No. CIV.A.308-01289 (PCD), 2009 WL 455258, at *4

(D. Conn. Feb. 23, 2009) (“State law claims of breach of contract and unjust enrichment accrue

when injury is inflicted without regard to a plaintiff’s knowledge of injury being sustained.”);



18
  Ms. Williams again does not distinguish among Defendants with regard to her unjust enrichment claim. As a
result, Ms. Williams has not provided either in her Amended Complaint or in the attached exhibits that either
Nationstar or Caliber possess any of the allegedly withheld funds. Thus, she could not sustain an unjust enrichment
claim against these Defendants in any event. Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” (citing Twombly, 550 U.S. at 556)).

                                                          28
          Case 3:18-cv-02007-VAB Document 62 Filed 07/19/20 Page 29 of 29



Tolbert v. Conn. Gen. Life Ins. Co., 257 Conn 118, 124–25 (2001) (“In an action for breach of

contract . . . the cause of action is complete at the time the breach of contract occurs, that is,

when the injury has been inflicted. . . . It is well established that ignorance of the fact that

damage has been done does not prevent the running of the statute, except where there is

something tantamount to a fraudulent concealment of a cause of action.” (internal citations and

quotation marks omitted) (emphasis in the original)). As a result, Ms. Williams’s unjust

enrichment claim too is untimely.19

         Accordingly, even if res judicata did not apply to dismiss all of Ms. Williams’s

remaining claims, these claims nevertheless must be dismissed as a matter of law.

IV.      CONCLUSION

         For the foregoing reasons, Defendants’ motions to dismiss are GRANTED.

         The Clerk of Court is respectfully directed to close this case.

         SO ORDERED at Bridgeport, Connecticut, this 19th day of July, 2020.

                                                                 /s/ Victor A. Bolden
                                                                 VICTOR A. BOLDEN
                                                                 UNITED STATES DISTRICT JUDGE




19
  Although the Court, “exercising its equitable powers, [is] not bound to apply § 52 –577 to the unjust enrichment
count,” the “right of recovery under the doctrine of unjust enrichment is essentially equitable.” Rossman v. Morasco,
115 Conn. App. 234, 256–57 (2009). There is no reason for this Court to exercise its discretion to permit tolling of
the statute of limitations here. See Dunham v. Dunham, 204 Conn. 303, 326–27 (1987) (“[I]n an equitable
proceeding, a court may provide a remedy even though the governing statute of limitations has expired, just as it has
discretion to dismiss for laches an action initiated within the period of the statute. . . . Although courts in equitable
proceedings often look by analogy to the statute of limitations to determine whether, in the interests of justice, a
particular action should be heard, they are by no means obliged to adhere to those limitations.”). Indeed, because the
alleged basis for Ms. Williams’ unjust enrichment claim is an alleged failure to apply the proceeds available under
an insurance policy to pay off the first mortgage on the property, an underlying obligation arising from a contract,
there might not be a viable unjust enrichment claim in any event. See Geriatrics, Inc. v. McGee, 332 Conn. 1, 24
(2019) (“A plaintiff may recover for unjust enrichment when a contract remedy is unavailable, to the extent that the
defendant has unjustly profited at the plaintiff’s expense.”).

                                                          29
